Citation Nr: 1443444	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09-31 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia H. Wirth, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service in the United States Army from September 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.  The Veteran filed a Substantive Appeal (VA Form 9) in August 2009 and did not request a hearing.  In November 2012, the Board remanded this case for additional development, and the case has been returned for further appellate review.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the September 2014 Post-Remand Brief is relevant to the issue on appeal.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

There is no clear and unmistakable evidence that the Veteran has a preexisting hypertension disability.  Hypertension was not shown in service or for several years thereafter.  The most probative evidence fails to link the Veteran's current hypertension to service.  


CONCLUSION OF LAW

The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.307, 3.309 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)), must be examined.  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2002 & Supp. 2012).  The VCAA requires VA to notify the claimant of any evidence that is necessary to substantiate the claim, the evidence VA will attempt to obtain, and the evidence the claimant is responsible for providing.  38 C.F.R. § 3.159(b) (2013).

The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a current disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In an April 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate the claim for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The Veteran also was informed of when and where to send the evidence.  The April 2007 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, private treatment records, and a VA examination.  The Board finds the December 2012 VA examination is adequate.  Also of record, and considered in connection with the appeal, are various statements submitted by the Veteran, his representative, and two of the Veteran's friends.  

After reasonable efforts to obtain private treatment records by VA, treatment records from one hospital and one physician were not available for review.  Notice of the same to the Veteran was sent in October 2007 in regard to the physician.  The notice sufficiently complied with 38 C.F.R. § 3.159(e).  In regard to the hospital, no notice was sent to the Veteran but the Board finds the inaction harmless error.  The Veteran was advised in the December 2007 rating decision that the RO received a negative response from Natchitoches Parish Hospital.  As this notice was provided to the Veteran early in the appeals process, there was sufficient time for the Veteran to provide any records he had in his possession.   Also, the record shows that the RO requested medical records from Dr. V.B. in July 2007.  VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers, and other non-Federal governmental sources.  38 C.F.R. § 3.159(c)(1) (2013).  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  Id.  The record does not reflect that a follow-up request to Dr. V.B. was made.  The Board, however, finds the inaction harmless error.  The Veteran only identified having received treatment for hypertension from Dr. V.B. since 1995.  Thus, this evidence does not change the fact that the probative evidence of record as detailed below shows that hypertension did not manifest in service from 1964 to 1966 or within one year of the Veteran's discharge from service.  VA also did not request treatment records from physicians newly identified by the Veteran in a March 2013 letter because they were inadequately identified.  The Veteran has already been advised that to permit VA to obtain records on his behalf he must prepare a VA Form 21-4142.  This was not done so there is no duty to assist on this matter.  The Board finds that no additional RO action to further develop the record in connection with the claim is warranted.
  
As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process and submitted medical records and statements from friends.  He was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  The Board also finds that there has been substantial compliance with the November 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Overview of Relevant Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

To establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including hypertension, are presumed to have been incurred in service if they manifest to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1110, 1112, 1137 (West 2002); 38 C.F.R. § 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002).  For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b) (2013).  

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology, and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation, such as hypertension.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a) (2013).  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability, as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Board finds the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  The Veteran essentially contends his current hypertension is related to active service.  He alternatively contends that his hypertension existed prior to service and that he has experienced continuous disability due to hypertension since his service separation.  The record evidence does not support his assertions regarding pre-service hypertension, hypertension existing since service separation, or any link between his current hypertension and service.  It shows instead that, although the Veteran currently experiences hypertension, it was not manifest until several years after service and is not related to active service.

It is not disputed that the Veteran currently suffers from hypertension and is receiving treatment for it.  Thus, the initial determination is whether the Veteran's hypertension was present prior to service.  A veteran is considered to have been in sound condition when examined and accepted for service, except as to disorders "noted" on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  The term "noted" means only those conditions that are recorded in examination reports.  Id.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2013).  	

At the Veteran's December 1963 pre-entrance examination, the Veteran's blood pressure was noted to be 140/80.  The September 1964 entrance examination first noted the Veteran's blood pressure to be 178/100.  It was re-checked and a reading of 138/90 was recorded.  There are no subsequent recordings of the Veteran's blood pressure until his May 1966 separation examination, which notes a recording of 136/86.  The Veteran did not report problems with his blood pressure on any of the Reports of Medical History associated with the three examinations.

The Veteran's entrance examination report does not include a diagnosis or suggestion of hypertension, and therefore, does not "note" hypertension as a preexisting disability.  In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is used to determine whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA also must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See id.  The Board must follow the precedent opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c) (West 2002).  

With respect to whether his hypertension preexisted his entrance into service in 1964, the Veteran reported to the VA examiner in December 2012 that his blood pressure was high when he went into military service.  However, he also reported that he did not start taking blood pressure medications until the early 1970s.  The examiner noted the Veteran was not taking any blood pressure medicine prior to or during military service.  After examination of the Veteran, it was the examiner's opinion that the Veteran's hypertension clearly and unmistakably did not exist prior to his active duty service.  The Veteran's own statement to the examiner, and those discussed below, support this opinion.

As the Board has not found that there is clear and unmistakable evidence that the Veteran had hypertension that existed prior to service, the presumption of soundness has not been rebutted, and the Veteran's claim essentially becomes one for service connection based on service incurrence.  See 38 U.S.C.A. § 1111 (West 2002); Wagner, 370 F.3d at 1094-96 (holding that where the presumption of soundness is not rebutted, a claim for service connection based on aggravation of a preexisting disability is converted into a claim for service connection based on service incurrence).  
	
With regard to service connection for hypertension on a direct basis, the Board notes that the Veteran's service treatment records are negative for any complaints, diagnosis, or treatment of hypertension.  The December 2012 VA examiner concluded the Veteran did not meet the criteria for diagnosis of a hypertension disability during service or after service within the presumptive period.  The examiner reasoned that a diagnosis of systolic hypertension is based on the average of two or more systolic readings of 140 mm Hg or more on each of two or more visits after an initial screening, and a diagnosis of diastolic hypertension is based on the average of two or more readings of 90 mm Hg or more on each of two or more visits after an initial screening.  The examiner concluded that these criteria are not present in records before, during, or after the Veteran's service within the presumptive period.

The December 2012 opinion of the VA examiner is afforded great probative value.  The examiner had the Veteran's entire claims file available, reviewed and commented on the Veteran's service treatment records in detail, interviewed and examined the Veteran.  Moreover, the examiner provided adequate reasoning and bases for the opinions that the Veteran's hypertension clearly and unmistakably did not exist prior to the Veteran's active duty service; that the Veteran's blood pressure readings did not meet the criteria for a hypertension disability before, during, or after his military service during the presumptive period; and that the Veteran's hypertension was not related to his service.    
    
None of the Veteran's treating providers credibly state the Veteran's hypertension is due to his period of service.  Private medical records beginning in December 2005 state the Veteran had a history of hypertension, but do not state an exact date of when the Veteran was diagnosed with hypertension or the cause of the hypertension.  A February 2007 letter from Dr. V.B. states that he has been caring for the Veteran for the past six years and that the Veteran was diagnosed with hypertension in 1966 and had been on medication since that time.  Dr. V.B. did not provide any medical evidence supporting that statement, but appears to have based this information on the Veteran's reported history.  There is no indication that Dr. V.B. reviewed the claims file which contains such relevant information as the history of the Veteran's medical condition documented in the service treatment records, and statements from the Veteran that he was not placed on medications until the early 1970s.  The December 2012 VA examiner's opinion that the Veteran's blood pressure readings did not meet the criteria for a hypertension disability before, during, or after his military service during the presumptive period is based on sound medical principles regarding the nature of hypertension.  Thus, the Board does not find that Dr. V.B.'s letter constitutes probative evidence that the Veteran had had hypertension since separation.  Consequently, the Board finds that the December 2012 VA examiner's opinion is dispositive of the nexus question. 

The Veteran credibly believes that his hypertension is related to service.  The Veteran has also provided statements from two friends whose accounts are based on personal observations and conversations they had with the Veteran.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011)), as to the specific issue in this case, i.e., whether the Veteran's elevated blood pressure readings constituted a chronic hypertensive disability that manifested before, during, or within one year of discharge, is a question that falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Here, the probative medical opinion evidence indicates that there is no relationship between the Veteran's hypertension and service. 
In regard to the theory of continuity of symptomatology, because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.  For reasons stated above, the relationship is not one as to which a lay person's observation is competent so medical evidence is required.  Here, the probative medical opinion evidence indicates that there is no relationship between the Veteran's hypertension and service. 

In sum, the Board finds the most competent and probative evidence indicates that hypertension was not shown to preexist service, in service, or for several years thereafter, and the most probative evidence fails to link the Veteran's current hypertension to service.  Accordingly, service connection for hypertension is not warranted on any basis.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


